—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated January 25, 1988 (People v Johnson, 136 AD2d 739), affirming a judgment of the Supreme Court, Kings County, rendered July 18, 1986, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *436463 US 745). Mangano, P. J., Rosenblatt, Miller and Santucci, JJ., concur.